Citation Nr: 0522067	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  01-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial rating evaluation in excess of 10 
percent for postoperative residuals of a fracture of the 
right distal fibula and right posterior and medial malleolus. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO granted service connection 
for postoperative residuals of a fracture of the right distal 
fibula and right posterior and medial malleolus and assigned 
a 10 percent rating evaluation.  The veteran, who had active 
service from October 1985 to May 1989, appealed the assigned 
evaluation to the BVA.  Thereafter, the RO referred the case 
to the Board for appellate review.    

The Board notes for the record that the veteran listed 
hemorrhoids in the disability section of his March 2000 
application for compensation.  The veteran wrote that his 
hemorrhoids are treated with medication and noted in 
parenthesis "not related to claim."  The Board is uncertain 
as to whether the veteran intended to pursue a claim for 
hemorrhoids.  This issue is referred to the RO for further 
clarification.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran contends that he is entitled to an 
increased rating evaluation for postoperative residuals of a 
fracture of the right distal fibula and right posterior and 
medial malleolus (claimed as a right ankle injury).   

In a rating decision dated in September 2000, the RO granted 
service connection for postoperative residuals of a right 
ankle fracture and assigned a 10 percent rating evaluation 
based on the veteran's service medical records, VA Medical 
Center (VAMC) records and a private medical record.  A higher 
evaluation was not assigned on the basis that these records 
did not show marked limitation of motion.  Subsequently, the 
veteran was afforded a VA examination in June 2004.  

The Board is of the opinion that appropriate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) has not been 
provided to the veteran in connection with this claim and 
this procedural defect must be addressed prior to final 
appellate review.

The Board acknowledges that the provisions of 38 C.F.R. § 
3.159, the regulation enacted by the VA to implement the 
VCAA, were included in the Statement of the Case provided to 
the veteran in this case.  However, the United States Court 
of Appeals for Veterans Claims (Court) has strictly construed 
the VA's obligation to provide the appropriate VCAA content-
complying notice to a claimant. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, notice consistent with 
the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b), and Quartuccio, must inform a claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that the VA will seek to 
provide, and (3) that the claimant is expected to provide.  
Furthermore, as indicated in 38 C.F.R. § 3.159(b), in what 
can be considered a fourth element of the requisite notice, 
the VA must also request that a claimant provide any evidence 
in the claimant's possession that pertains to the claim. 38 
C.F.R. § 3.159(b)(1) (2004); see 38 U.S.C.A. § 5103A(g) (West 
2002). 

In this case, the Board observes that the September 2000 
rating decision occurred prior to the enactment of the VCAA 
and references a letter sent on April 2000.  This letter 
stated that the RO was working on the veteran's claim for 
service-connected benefits and informed the veteran of what 
he needed to know about well-grounded claims.  In May 2001, 
the veteran was sent a letter that referenced his Notice of 
Disagreement concerning his right ankle rating evaluation.  
However, this letter did not address the veteran's right 
ankle claim, but stated that the RO would address the 
veteran's Notice of Disagreement as to his ankle claim under 
separate cover.  No subsequent letter can be located within 
the claims file.  While the claims file contains a VCAA 
letter dated in June 2001, this letter addressed the evidence 
necessary to establish service connection for a claim of 
arthritis in the right hip.  It did not address the elements 
for service connection for residuals of a right ankle 
fracture or the elements of an increased rating for residuals 
of a right ankle fracture. 


Thus, the Board finds that the April 2000 and May 2001 VCAA 
development letters are inadequate for purposes of the 
veteran's claim for residuals of a fracture of the right 
ankle.  As such, this procedural defect must be remedied 
prior to the continuation of this appeal. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the veteran 
if further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

The RO should provide appropriate VCAA 
notice in connection with the veteran's 
claim for a higher initial evaluation for 
the veteran's service-connected residuals 
of a fracture of the right distal fibula 
and right posterior and medial malleolus 
consistent with the requirements of 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



	                
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



